                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

-------------------------------- x
PHILLIP ROSELLE and DEBBIE       :
ROSELLE,                         :
                                 :
          Plaintiffs,            :    Civil No. 3:19cv1490(AWT)
                                 :
v.                               :
                                 :
GLOCK, INC.,                     :
                                 :
                                 :
          Defendant.             :
-------------------------------- x

                     ORDER RE STATUS REPORT

     On Friday, April 24, 2020, the parties shall file a joint

status report advising the court about:

     1.   The status of discovery;

     2.   Any discovery issues foreseen by all parties; and

     3.   The first date on which a settlement conference would

          be productive.

     It is so ordered.

     Signed this 31st day of October 2019, at Hartford,

Connecticut.


                                        /s/AWT
                                    Alvin W. Thompson
                               United States District Judge
